DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 101-106 and 109-114 are allowable.
Claim 107 would be allowable if the rejection under 35 USC § 112 can be overcome.
Claims 115, 116 and 118-121 would be allowable if the rejections under 35 USC § 112 can be overcome.
Claim Objections
Claim 105 objected to because of the following informalities:  The claim recites “modulation and coding scheme MCS”.  “MCS” is an acronym for “modulation and coding scheme” and should be in parentheses: “modulation and coding scheme (MCS).”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 107 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 107, the claim recites “the N value being agreed to be less than or equal to the threshold N1.”  The meaning of this limitation is unclear, because it 
agree
verb 
1. have the same opinion about something; concur.
2. consent to do something that has been suggested by another person.

It is difficult to see what two inanimate objects would do in order to reach an “agreement.”  Depending on what the applicant means by the term “agree,” the rejection could be overcome by amending the limitation to recite ““the N value being less than or equal to the threshold N1.” 
Claims 115, 116 and 118-121 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding Claim 115, claim limitations “a receiving module, used to…” and “an analysis module, used to…” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The most relevant sections of the instant application is Figure 4 and Paragraphs 18, 19 and 303-305.  These recite the “receiving module” and the “analysis module,” but without 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Regarding Claims 116 and 118-121, they are rejected as dependent on rejected claim 115.
Prior Art
Kim et. al .discloses (US 2013/0265955 A1) discloses the second communication node determines a number N of data sets comprised in data transmitted by a first communication node to the second communication node in a time unit, and determines a demodulation reference signal resource according to the N value (Fig. 13 Fig. 17 Para 22-25 140-144 “PDSCH addressed to the UE 1 is transmitted on only the first RB. Meanwhile, the PDSCH addressed to the UE 2 is transmitted two consecutive RBs (e.g., the second and third RBs). Accordingly, if the adaptive DMRS density determination method proposed in exemplary embodiments of the present invention is applied, the DMRS for PDSCH addressed to the UE 1 is transmitted with 12 REs per RB while the DMRS for PDSCH addressed to the UE 2 is transmitted with 8 REs per RB” Para 145-148 162-165 “Thereafter, the UE determines whether the DMRS allocated thereto is low density DMRS or high density DMRS based on the frequency resource allocated thereto at step 1710. For example, at step 1710, the UE determines whether the UE is assigned K consecutive RBs” Para 166 “If the UE determines that the number of consecutive RBs allocated to the UE is less than K at step 1710, then the UE proceeds to step 1720 at which the UE performs channel estimation under the assumption that high density DMRS is transmitted. Thereafter, the UE ends the process. In contrast, if the UE determines that K or more consecutive RBs are allocated 
Kim does not disclose a second communication node receives data according to a known data transmission manner within a first time length after a control channel, and receives the data by adopting data transmission manner related information notified by a control signaling after the first time length.
Kim does not disclose the second communication node determines a mode that the second communication node receives data according to the N value
Lee et. al. (US 2018/0376495 A1) discloses the second communication node determines a number N of data sets, and determines a demodulation reference signal resource and according to the N value (Fig. 12 Para 114 115 “In this case, the UL resource for transmitting the DM-RS can be determined by the specific number of RBs (e.g., a part of the whole UL frequency band) determined in advance, the number of RBs dynamically indicated by an eNB” where “Resource Block (RB)” corresponds to data set and the “specific of RBs” corresponds to N).
Lee does not disclose a second communication node receives data according to a known data transmission manner within a first time length after a control channel, and receives the data by adopting data transmission manner related information notified by a control signaling after the first time length

Lee does not disclose a number N of data sets comprised in data transmitted in a time unit.
Lee does not disclose a second communication node determines a demodulation reference signal resource and a mode that the second communication node receives data according to the N value
The disclosure of Lee finds support at US 62/401,829 Page 40
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KENNETH P HUNT/Examiner, Art Unit 2463   

                                                                                                                                                                                                     /MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463